Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE

This action is in reply to the AFCP 2.0 submission filed on 07/29/2021 and Telephonic Interview held on 08/02/2021.  
The claim amendment filed on 07/29/2021 is entered and claims 13-15 are further amended via the Examiner’s Amendment provided below.
In response to entry of the AFCP amendment and the additional amendments to claims 13-15 provided below, the 35 USC §112(a) and §112(b) rejections applied to claims 1-15 in the previous office action are withdrawn.
Claims 1-15 are now pending and allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided via a telephone interview with Applicant’s Representative, Mr. Michael Maicher (Reg. # 75,417), on 08/02/2021.

The application has been amended as follows:

In the Claims:
Claims 13-15 are amended as shown below, whereas claims 1-12 shall remain as presented in the amendment filed on 07/29/2021.

13.  (Currently Amended)  The system of claim 1, wherein an assessment report is based in part in comparing calibration PNM measurements taken prior to the installation of the technician affected network component.

14. (Previously presented)  The system of claim 1, wherein an assessment report includes key performance indicators and a grade of skills of the installation technician, wherein the PNM measurements of the technician affected network component correlate with the key performance indicators and the grade.

15. (Previously presented)  The system of claim 1, wherein the PNM measurements are sent in a file, and the file includes a location where the PNM measurements are taken, and wherein an assessment report is further based on additional information known about the location.



REASONS FOR ALLOWANCE
Allowed Claims:  Claims 1-15 are allowed, wherein claim 1 is independent and claims 2-15 are dependent.

Reasons for Allowance:
The present invention is directed to a system for providing proactive network maintenance (PNM) based on real-time feedback relating to a technician affected network component.
The closest prior art reference of record, Hurst et al. (US 2015/0095960), is directed to a “cable network data analytics system” and teaches several features of independent claim 1, including proactive network maintenance (PNM) features, a communications interface configured to receive PNM data, a processor configured to determine an assessment associated with a network component associated affected by an installation technician based on PNM data, and transmitting real-time feedback concerning installation of an affected network component (See Non-Final Rej. mailed 11/25/2020 for prior art citations pertinent to the preceding claim features).
However, Hurst et al. and the prior art of record does not teach or render obvious a system for providing proactive network maintenance (PNM) based, substantially real-time feedback relating to a technician affected network component, comprising: a network connected device in communication with  a network, wherein the network connected device comprises: a first processor operatively coupled to memory, and a first communications interface operatively coupled to the first processor, the first communications interface configured to receive one or more signals  associated with the technician affected network component, the first processor configured to generate proactive network maintenance (PNM)  data associated with  the technician affected network component based on one or more signals, and the first communications interface configured to send the PNM data; a server running an analysis evaluator in communication with the network connected device, wherein the server comprises: a second processor operatively coupled to a second memory, and a second communications interface operatively coupled to the second processor, the second communications interface configured to receive the PNM data associated with the technician affected network component from the  network connected device, the second processor configured to determine an assessment associated with the technician affected network component and an installation technician based on the PNM data, and the second communications interface configured to transmit the assessment to provide  real-time feedback concerning the installation of the technician affected network component, as recited in independent claim 1, thus rendering claim 1 and dependent claims 2-15 as allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Selig et al. (US Pat. No. 5,521,958): discloses a telecommunications test system that incorporates a craft access system or technician access network to service a trouble report.
Harkins et al. (US 2010/0138474): discloses a computer-aided system for creating human resource based competency tools for personnel decisions.
Kunjur et al. (US 2008/0249825): discloses an information technology maintenance system framework, including determining effectiveness of human and non-human resources and evaluating skills for current/future organizational needs (at least paragraphs 3 and 33).
Proactive network maintenance: Engineering-wise. Davidson, Marty. CED Advantage Business Media. (Dec 2, 2014): discloses Proactive Network Maintenance (PNM) techniques for remotely troubleshooting cable network problems.
Advanced Technology Tools Highlight CableLabs(R) Demonstration at SCTE Cable-Tec Expo(R) 2011. Business Wire [New York] 09 Nov 2011: discloses the use of Proactive Network Maintenance tools to perform advanced troubleshooting of cable networks.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683